PER CURIAM.
This cause is before us on appeal of an order of the deputy commissioner awarding claimant back therapy at a rehabilitation *766center and temporary total disability benefits during the treatment period. The deputy commissioner viewed claimant’s complaints of hip pain as referring to back pain, a supposition not supported by the record, and found a causal relationship between the industrial accident and the back condition. We have carefully reviewed the record and find no competent, substantial evidence to support the deputy’s award. Consequently, we must reverse and remand for entry of an order denying benefits.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.